DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 are pending in the application.

Species Election
Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the species (election) requirement in the reply filed on 25 July 2022.
Applicant's generic traversal is not persuasive.  The requirement is still deemed proper and is therefore made FINAL.  Claims 1-2 and 5-19 are examined herein.

Objection to the Title
The Title is objected to because it appears to be incomplete.  It is unclear what is being transmuted.  The following Title is suggested:  “System for electrostatic accelerator driven neutron generation for a liquid-phase based transmutation of radioactive transuranic waste”.


Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show
every feature of the invention specified in the claims or the feature(s) must be canceled
from the claim(s). No new matter should be entered.
The following recited feature(s) is not shown: 
a third concentric tank positioned about the second concentric tank and comprising a third mixture of long-lived radioactive transuranic waste dissolved in FLiBe salt (claim 13).
With regard to the drawings, the specification states that “The third concentric tank 104 contains fission products that are transmuted into stable or short-lived nuclides” [0045]. The drawings show a third tank (104) in Figure 1B. The specification at [0101] discloses a third tank comprising a third mixture of long-lived radioactive transuranic waste dissolved in FLiBe salt, however it does not relate it to third tank 104 in the drawings. It is unclear where the specification indicates that this third tank (104) contains FLiBe salt. Thus, the recited feature is viewed as not being shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  at the end of line 4, claim 1 recites “…a one or more mixtures…”.  Presumably the article “a” was included erroneously. Appropriate correction is required.
Claim 2 is objected to because of the following informalities: claim 2 recites “an entrance port of the neutron source.” The Specification in [0054] and [0059] and FIG 2 and 5A indicate that the entrance port is though the neutron source tank, not the neutron source itself.  Presumably this is an error (although [0090] also recites “entrance port of the neutron source”, this may also be an error). Appropriate correction or clarification is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2 and 5-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 13 recite “long-lived radioactive transuranic waste”.  However, it is unclear what constitutes “long-lived” radioactive transuranic waste.  The dividing line between “long-lived” and “short-lived” is unknown and unclear.  The claims do not sufficiently allow the public to be informed of the required definite boundaries.  Rather, the boundaries of what would constitute infringement are unknown.
Claim 1 recites “concentric tanks positioned about the neutron source tank”.  It is unclear what constitutes “positioned about”.  For example, it is unclear whether “positioned about” means near, close to, in the general area of, surrounding, etc.  The claim allows for embodiments that are outside the scope of the disclosed invention.  The original disclosure has support for “surrounding”. 
It is also unclear if the concentric tanks are square, rectangular, circular, cylindrical, etc.  The claim allows for embodiments that are outside the scope of the disclosed invention.  The original disclosure has support for “cylindrical”.
It is suggested that the claim recite “concentric cylindrical tanks surrounding the neutron source tank”. 
Claim 1 recites “an electrostatic accelerator oriented to axially propagate a deuteron beam”.  However, it is unclear if the electrostatic accelerator is structurally capable of propagating a deuteron beam.  The claim merely implies that the electrostatic accelerator is in a position in which a deuteron beam could be propagated, if the accelerator was structurally configured to do such.  It is suggested that the claim recite “an electrostatic accelerator oriented and configured to axially propagate a deuteron beam”.
It is unclear whether the “neutron source” provides neutrons before or after the beam is propagated into the neutron source.  For example, it is unclear whether the beam hits neutrons that are provided by the neutron source.  It is unclear whether the beam hits the neutron source which then causes neutrons to be emitted therefrom. 
Claim 1 is directed to transmutation of radioactive transuranic waste.  However, it is unclear how the beam causes transmutation of waste in the tanks.  There is no recited link between the waste in the tanks and the deuteron beam that would cause any transmutation, especially if the tanks are merely in the area of (“positioned about”) the neutron source tank.  The claim allows for the waste to be very distant from the beam.  It is unclear how a deuteron beam on a neutron source causes transmutation of waste in distant tanks.  The subject matter of claim 1 is defined by an intended result (transmutation of radioactive transuranic waste) to be achieved instead of by positively recited structural features which cause the result.  The recited function does not follow from recited structure.  The claim appears to be incomplete for omitting structural cooperative relationships of elements which allow for the intended result.
Claim 5 recites “the neutron source comprises a solid target”.  It is unclear whether the entire target is solid or only a portion thereof.  For example, even a flowing FLiBe salt mixture would comprise some solid elements (e.g., the metal Be). 
Claim 7 recites “the electrostatic accelerator includes a plurality of electrostatic accelerators positioned with the neutron source”.  It is unclear what “positioned with the neutron source” means, e.g., next to, adjacent, inside of, outside of, etc.  
Furthermore, the feature “positioned with the neutron source” appears to be redundant since claim 1 already indicates that the electrostatic accelerator and the neutron source are positioned in combination as a part of the transmutator system.  Thus, it is unclear how the feature “positioned with the neutron source” further limits the structure of the claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-9, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Piefer (US 2013/0142296) in combination with Csom (US 2005/0013397).
Regarding claim 1, Piefer teaches a transmutator system [0001] comprising: a neutron source tank (target chamber 16, FIG 1 & 2) including a neutron source therein [0035], a plurality of concentric tanks (46, 50, 56, FIG 2; [0043-0047]) positioned about the neutron source tank (illustrated FIG 2), and an electrostatic accelerator (32) oriented to axially propagate a deuteron beam (26) into the neutron source [0036-0037]. Piefer does not explicitly teach the concentric tanks comprise one or more mixtures of long-lived radioactive transuranic waste dissolved in FLiBe salt. 
Csom teaches a transmutator system for transmutation of long-lived radioactive transuranic waste [0001] comprising: a neutron source (target [0050]), a plurality of concentric tanks (1, 2, 3, FIG 3 & 4;  [0041] positioned about the neutron source ([0049], FIG 4) and comprising one or more mixtures of long-lived radioactive transuranic waste [0035] dissolved in FLiBe salt [0046] (the specification of the present application at [0008] defines FLiBe salt as a solution of LiF-BeF2), and an accelerator [0049] oriented to axially propagate a deuteron beam (45, FIG 4) into the neutron source. 
The skilled artisan would understand that Piefer’s arrangement could be used to provide neutron irradiation of other elements, including radioactive transuranic waste. Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to modify the transmutator system of Piefer to provide the concentric tanks with one or more mixtures of long-lived radioactive transuranic waste dissolved in FLiBe salt as taught by Csom for the purpose of providing a means of transmutating transuranic waste by subjecting it to neutron radiation. The structure of Piefer only differs in the content of the concentric tanks, which are structurally capable of holding radioactive transuranic waste dissolved in FLiBe salt, else to provide Piefer with such structurally capable tanks (as suggested by Csom) would have been obvious to one of ordinary skill in the art. The transmutation of long-lived radioactive transuranic waste as opposed to the generation of medical isotopes, as in Piefer, is merely a different use of Piefer’s structure, and would be obvious to one of ordinary skill in the art. As shown by Csom, a very similar arrangement of concentric tanks surrounded by a neutron source can be used for the transmutation of transuranic waste isotopes in the same manner as there does not appear to be any difference in the manner in which the transuranic waste is stored or irradiated. The combination of these two references for this purpose is therefore obvious.
Regarding claim 5, Piefer does not explicitly teach the neutron source comprises a solid target.  However, the skilled artisan would understand that Piefer can be modified to use different types and forms of targets to meet a desired reaction for neutron emission.  Csom teaches the neutron source comprises a solid target (lead bismuth [0050]). Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to modify the transmutator system of Piefer with a solid target as taught by Csom for the purpose of providing a fixed target that will emit neutrons when subjected to the deuteron beam as is well known in the art.
Regarding claim 7, Piefer as modified by Csom does not explicitly teach the electrostatic accelerator includes a plurality of electrostatic accelerators positioned with the neutron source and wherein the solid target comprises a plurality of solid targets. However this is merely the duplication of parts without any new or unexpected result. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) where the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. This would merely have the predictable effect of multiplying the number of deuteron beams being accelerated and the number of targets being subjected to the deuteron beams precisely in proportion with the number of the plurality of electrostatic accelerators and targets and is therefore obvious.  To substitute a plurality of smaller accelerators in place of one large accelerator to produce the same amount of output would be within the skill of, and obvious to the artisan.
Regarding claim 8, Piefer as modified by Csom does not explicitly teach the electrostatic accelerator includes a plurality of electrostatic accelerators positioned outside the neutron source. However this is merely the duplication of parts without any new or unexpected result. Again, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). As previously discussed, this would merely have the predictable effect of multiplying the number of deuteron beams being accelerating precisely in proportion with the number of the plurality of electrostatic accelerators and is therefore obvious.
Regarding claim 9, the electrostatic accelerator includes a plurality of electrostatic accelerators positioned outside the neutron source and wherein the solid target comprises a plurality of solid targets. However this is merely the duplication of parts without any new or unexpected result. Again, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). For reasons previously discussed, this would merely have the predictable effect of multiplying the number of deuteron beams being accelerated and the number of targets being subjected to the deuteron beams precisely in proportion with the number of the plurality of electrostatic accelerators and targets and is therefore obvious.
Regarding claim 11, Piefer as modified teaches the plurality of concentric tanks are segmented ([0055], FIG 4, columns 84, fissile solution 52).
Regarding claim 12, Piefer as modified teaches the plurality of concentric tanks are one of segmented axially or segment azimuthally ([0055], FIG 4, columns 84, fissile solution 52).
Regarding claim 13, Piefer teaches a fourth concentric tank (chamber 12, FIG 1) positioned about other concentric tanks, with the fourth tank comprising one of water or water and a neutron reflecting boundary [0048]. Piefer does not explicitly teach three concentric tanks with each comprising a 
Regarding claim 14, Piefer does not explicitly teach the first, second, third and fourth concentric tanks are segmented axially
Regarding claim 15, Piefer does not explicitly teach the first, second, third and fourth concentric tanks are segmented azimuthally. However, Piefer teaches that a tank can be segmented azimuthally ([0055], FIG 4, columns 84, fissile solution 52). Thus, to have provided the four tanks in the modified Piefer with azimuthal segments would be an obvious variation on the system of Piefer, and would have been within the skill of the artisan.
Regarding claim 16, Piefer teaches the plurality of concentric tanks form a first set of tanks. Piefer does not explicitly teach the transmutator system further comprising a second set of tanks containing a mixture of Pu and minor actinides (MA) including neptunium, americium and curium (Np, Am, Cm). Csom teaches the plurality of concentric tanks form a first set of tanks, wherein the transmutator system further comprising a second set of tanks (5, 16, 27, FIG 3)  containing a mixture of Pu and minor actinides (MA) including neptunium, americium and curium (Np, Am, Cm) [0035]. Therefore it would be obvious to one of ordinary skill in the art at the time of the invention to modify the transmutator system of Piefer with the plurality of concentric tanks forming a first set of tanks, wherein the transmutator system further comprises a second set of tanks containing a mixture of Pu and minor actinides (MA) including neptunium, americium and curium (Np, Am, Cm) as taught by Csom for the purpose of providing means to transfer heat to a heat exchanger.
Regarding claim 17, Piefer as modified teaches the second set of tanks are configured to operate at critical ([0043] multiplication factor 1.5-3.0).
Claims 2, 6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Piefer (US 2013/0142296) in combination with Csom (US 2005/0013397) as applied to claims 1 and 5 above, and further in view of Dent (US 2011/0260043).
Regarding claim 2, Piefer as modified by Csom does not explicitly teach a magnet to focus the deuteron beam from the accelerator through an entrance port of the neutron source. Dent teaches a magnet to focus the deuteron beam from the accelerator (magnetic coils 30, FIG 1, [0026]). Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to further modify the transmutator system of Piefer with a magnet to focus the deuteron beam from the accelerator as suggested by Dent for the advantageous purpose of generating an electromagnetic field to generally constrain the ions [0026].
Regarding claim 6, Piefer as modified by Csom does not explicitly teach the solid target comprises solid one of titanium-tritium, titanium-deuterium, titanium or titanium lattice.  The skilled artisan would understand that many different materials can be used in a solid target to supply neutrons, and that Piefer can be used with these different materials.  For example, Dent teaches a solid target comprising one of titanium-tritium, titanium-deuterium, titanium or titanium lattice [0036]. Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to modify the transmutator system of Piefer with the solid target comprising one of titanium-tritium, titanium-deuterium, titanium or titanium lattice as suggested by Dent for the purpose of providing an element that will yield neutrons when subjected to the deuteron beam, which is well known in the art.
Regarding claim 10, Piefer as modified by Csom does not explicitly teach the electrostatic accelerator includes beam focusing magnets. Dent teaches the electrostatic accelerator includes beam focusing magnets (magnetic coils 30, FIG 1, [0026]). Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to further modify the transmutator system of Piefer with a magnet to focus the deuteron beam from the accelerator as suggested by Dent for the advantageous purpose of generating an electromagnetic field to generally constrain the ions [0026].
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Piefer (US 2013/0142296) in combination with Csom (US 2005/0013397) as applied to claim 16 above, and further in view of Hindley (US 2008/0113423).
Regarding claims 18-19, Piefer as modified by Csom does not explicitly teach the walls of one of the first set of tanks or the second set of tanks are made of carbon based materials. The skilled artisan would understand that Piefer’s tank walls can be made of many different materials to provide protection from salt.  For example, Hindley teaches a system of transmutation of radioactive waste by subjecting it to neutron radiation, where an outer layer “of a material selected from the group consisting of silicon carbide, SiN, SiFC and diamond” 

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T NOLAN whose telephone number is (571)272-6459. The examiner can normally be reached Monday - Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JTN/Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646